DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, in claim 17, the claim reads ” dispensing of a liquid or particulate material emanating from the product,” then in claim 25, there is a pack having liquid with no absorbent substrate.  If there is no absorbent substrate, how can the liquid or particulate material emanate from the product? 
Regarding claim 29, the claim states that the package has a diameter but never discloses that the package be circular.  Is the package circular or only a part of the package?  Which part of the packaging has a diameter?
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 23-25, 28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Willemsen (WO 2015/156665 A1) in view of Mason (US 3917116).
Regarding claim 17 and 24, Willemsen discloses a pack comprising a sealed package containing a squeezable product, the package having 
a first openable portion (at release area 43) and being at least partially flexible, Fig. 4 shows a compressed package, to enable squeezing of the package to facilitate dispensing of a liquid or particulate material emanating from the product via the first openable portion once opened, 
wherein the pack has at least one formation for improving the dispensing of the liquid or particulate material, the formation comprises an extended tongue projecting from the second film adjacent the first openable portion, the extended tongue being formed with a depression at 45 that is capable of collecting liquid or particulate material dispensed after opening the pack (liquid can be in the depression at 45 after the pack is opened).
Wherein the package comprises one or more films which are fluid-tight and which fully enclose a volume in which the product is sealingly retained, wherein said one or more films comprises a flexible first film (sealing foil 7) and a second film (at 1).  Applicant requires the second film to be rigid enough to hold a shape, although film is typically very flexible such that it does not hold a shape, the material used to form the molded container portion of the packaging of Willemsen is considered to meet applicant’s interpretation of “film” since it has a rigidity that can hold a particular shape.  The two films of Willemsen are sealingly joined to each other about a periphery thereby fully enclosing said volume, page 9: 33-end, page 10: 1-3 in which the product is sealingly retained.
Willemsen does not teach that the liquid emanates from a squeezable product.  However Willemsen desires a more controlled metering of the liquid in the container, page 2: 32-end.  Mason is analogous art in regard to packaging made from flexible materials that are sealed around the perimeter to enclose a squeezeable product at 42, , figs 4-6.  Mason further teaches that the packaging is adapted for providing a controlled flow of a liquid commodity, col. 1: 25-30, by providing the liquid within an absorbent pad 42, col. 3: 33-50.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid product of Willemsen to be saturated within a pad in order to further control the amount of liquid being dispensed from the container as per the teaching of Mason.  

Regarding claim 18, the second film of Willemsen maintains a shape and is also capable of collapsing.  With this in mind, wherein the second film is flexible but less flexible than the first film (the first film is a foil) and has sufficient structural integrity to hold the shape of the depression formed in the extended tongue, fig. 3 and 4.

Regarding claim 19, Willemsen further discloses that the first openable portion comprises at least one of the films having a grippable tab (at part 48) which can be manipulated to break the joint between the films at a predetermined location, page 15: 28-end.

Regarding claim 20, Willemsen further discloses that the joint between the films has different strengths along said periphery (one permanent bond along 44 and a second peel bond at 61 and 62, page. 16: 10-30 and the joint includes a first seal portion in the region of the first openable portion which is relatively weak (bonds at 61 and 62) compared to second seal portions on each side of the first seal portion, whereby the stronger second seal portions resist separation of the films beyond a predetermined amount (along line at 44, fig. 5a) so as to limit the first openable portion to a size which prevents removal of the product.

Regarding claims 23 and 32, Willemsen further discloses that the first film extends and seals over the depression prior to opening of the first openable portion, fig. 2a and 2b.

Regarding claim 25, Willemsen further teaches that the pack contains the liquid without an absorbent substrate, page. 1: 19-25.

Regarding claim 28, Willemsen further teaches a pre- formed fold line at 34 extending from the first openable portion across at least part of said volume enclosed by the package, fig. 3.

Regarding claim 34, Willemsen as modified above further teaches that the squeezable product comprises an absorbent substrate (refer to 42 of Mason, fig. 4)  in which the liquid is contained.
 
Claims 17-20, 23-25, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Willemsen (US 2014/0138382), hereinafter ‘382, in view of Mason (US 3917116).
Regarding claim 17, 24, ‘382 teaches a pack comprising a sealed package containing a product, the package having a first openable portion at 9 and being at least partially flexible to enable squeezing of the package to facilitate dispensing of a liquid or particulate material via the first openable portion once opened} wherein the pack has at least one formation, a depression at 5 in an extended tongue (opening portion beyond boundary line 22), projecting from the second film adjacent the first openable 
‘382 further discloses that the package comprises one or more films, flexible film at 8 and a more rigid film, 4 (bottom), which are fluid-tight (sealed around the edges) and which fully enclose a volume in which the product is sealingly retained because the films are joined to each other about a periphery thereby fully enclosing said volume in which the product is sealingly retained, [0039]. 
‘382 does not teach that the liquid emanates from a squeezable product.  Mason is analogous art in regard to packaging made from flexible materials that are sealed around the perimeter to enclose a squeezeable product at 42, , figs 4-6.  Mason further teaches that the packaging is adapted for providing a controlled flow of a liquid commodity, col. 1: 25-30, by providing the liquid within an absorbent pad 42, col. 3: 33-50.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid product of ‘382 to be saturated within a pad in order to further control the amount of liquid being dispensed from the container as per the teaching of Mason.  

Regarding claim 18, the second film of ‘382 has more rigidity than the foil seal 8 because it holds a shape of the package and the depression as seen in fig. 1.

Regarding claim 19, ‘382 further teaches that the first openable portion has a grippable tab at 7 used to break the joint between the films at a predetermined location, [0044], fig. 2b.

Regarding claim 20, ‘382 further teaches that the joint between films has different strengths along the periphery bound by line 22 where the seal is not peelable beyond line 22 to create a very small opening [0045].  ‘382 as modified above would not allow the product of ‘382 as modified above to be removed, because the opening is so small, fig. 4.  

Regarding claim 23 and 32, ‘382 further teaches that the first film extends and seals over the depression prior to opening of the first openable portion, fig. 2a.
Regarding claim 25, there is no absorbent substrate taught by ‘382.

Claims 21, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ‘382 and Mason as applied to claims 19 and 20 above, and further in view of Salfisberg (US 2103389).
Regarding claims 21 and 30, the references applied above teach all of claims 19 and 20, as applied above.  The references applied above do not teach that the package has a second openable portion at a position spaced from the first openable portion, the second openable portion comprising at least one of the films having a further grippable tab which can be manipulated to break the joint between the films at a second predetermined location.
Salfisberg teaches a flexible packaging with two opening orifices 16 and 17 of different sizes, the openings are on opposite sides of the package, Fig. 5.  The different sized openings allow different amounts of product to be discharged from the package, page 2, col. 1: 1-10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replicating the first opening of the package of ‘382 to have a second opening but with a different sized opening at the opposite end in order to provide a means for discharging different amounts of product as per the teaching of Salfisberg.  
Replicating the opening of ‘382 as modified above results in a second gripping tab for opening the container at the second location.

Regarding claim 33, ‘382 further teaches that the first film extends and seals over the depression prior to opening of the first openable portion, fig. 2a and 2b.

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘382, Mason and Salfisberg as applied to claims 21 and 30 above, and further in view of Sawada et al. (US 6959832).
Regarding claims 22 and 31, the references applied above teach all of claims 21 and 30, as applied above.  As applied above the first opening of ‘382 has a first seal portion at 7 that is relatively weaker than a second seal portion, [0044-0045].  If the same sealing strength for the second opening 
The references applied above do not teach that the forth seal portions resist separation of the films beyond an amount greater than the first predetermined amount.  For example, creating a larger opening for the second opening of ‘382 as modified by Salfisberg could be wider instead of the film being peeled back further.
However it is known to provide two opposing opening tabs to allow either liquid or solid to be removed from a container.  Sawada teaches a container with two openable portions, one opening portion at A, Fig. 1B is provided with a tab 12 to open a portion of the container to only allow liquid to pass, Fig. 11, Col. 2: 53-35.  The other portion at B is provided to allow solid contents to be removed from within the container, Col. 11: 60-end, Col. 12: 1-2.  Each of the opening portions of Sawada include opening tabs, at 12 and 13, Fig. 1B.
Since it is known, as taught by Salfisberg, to have a flexible container with two opening sizes, and further since it is known to provide two opening sizes, one that allows liquid to pass, and the other to allow solid contents to pass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging of ‘382 to provide a second openable portion with a tab that is opposite the liquid opening portion, in order to allow a user to remove a larger amount of contents of the container in addition to allowing removal of only liquid, as per the teaching of Sawada.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson and Mason or ‘382 and Mason as applied to claim 24 above, and further in view of Tillman (US 4938347).
Regarding claim 27, the references applied above teach all of claims 24 and as applied above.  The references applied above further teach that the absorbent substrate can be any suitable material apparent to those who may be skilled in the art, including cellulose pads and foamed plastic, including others, col. 3: 43-48 of Mason.  While the foamed plastic of Willemsen is most likely a memory foam,  Willemsen as modified above does not teach that the absorbent substrate is specifically a memory foam. 
Tillman is analogous art in regard to packages holding absorbent pads (dauber) 13 impregnated with a liquid.  Tillman further teaches that the pad is made from a flexible foam plastic such as polyurethane (polyurethane foam has a memory and returns to the original shape after removal of a compressive force), Col. 4: 1-10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the foamed plastic of Willemsen or ‘382 as modified by Mason with the polyurethane foam plastic taught by Tillman with the reasonable expectation of providing a foam that can absorb product for delivery to a user. See MPEP 2143 section I. part B. 

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson and Mason or ‘382 and Mason as applied to claims 24 and 34 above, and further in view of Bednarz et al. (US 2006/0229229).
Regarding claims 26 and 35, the references applied above teach all of claims 24 and 34, as applied above.  The references applied above further teach that the absorbent substrate can be any suitable material apparent to those who may be skilled in the art, including cellulose pads and foamed plastic, including others, col. 3: 43-48 of Mason.  
Bednarz teaches a known absorbent non-memory foam “water-absorbent open-celled brittle phenolic foam manufactured by Aspac Floral, [0054] (according to applicant’s definition, a foam that remains collapsed after release of a compressive force).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the foam material of Willamsen or ‘382 as modified above with any known absorbent foam, including the non-memory (brittle) foam taught by Bednarz since the simple substitution of one type of absorbent foam material for another known absorbent foam material is within the skill of one of ordinary skill in the art and yields the expected result of providing a material that can absorb product for delivery to a user.  See MPEP 2143 section I. part B. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson, Mason, and Bednarz et al. (US 2006/0229229) as applied to claim 35 above. 
Regarding claim 36, the references applied above teach all of claim 35, as applied above.  Willemsen further teaches a pre- formed fold line at 34 extending from the first openable portion across at least part of said volume enclosed by the package, fig. 3.

Claims 28, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘382 and Mason as applied to claims 17 and 35 above, and further in view of Newman .
Regarding claim 28, 29, 36, the references applied above teach all of claims 17 and 25, as applied above.  The references applied above do not teach that the second film includes a pre-formed fold line.  
Newman is analogous art in regard to packages for dispensing a squeezable material. Newman teaches a package with a first 14 and a second 12 film with a formation that is a crease 26 formed by a channel, in the second thicker film, fig. 3, that acts as a hinge to fold the packaging, Fig. 3 and 4, across at least part of the volume enclosed by the package predetermined for improving the dispensing of the liquid (by allowing the package to be folded), Col. 4:5-25.  The crease runs along the center of the package to the opening portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second film of ‘382 (also the thicker film as the crease is in the thicker film of Newman) as modified above to form the hinge as a channel as taught by Newman in order to reduce the thickness of the package to allow the hinge to be easier to fold.

Regarding claim 29, the references applied above teach all of claim 28, as applied above.  The fold line of ‘382 as modified above runs across a central axis of the second sheet.  The references applied above do not teach that the product is disc shaped.  However, it would have been an obvious matter of design to one of ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the product of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the product with a disc shape to in order to speed up packaging process since a round product would not have to be inserted into the packaging in any particular orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799